UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-6779


JACK FERRANTI,

                 Petitioner – Appellant,

          v.

KENNY ATKINSON, Warden,

                 Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Timothy M. Cain, District Judge.
(5:13-cv-03471-TMC)


Submitted:   October 20, 2014               Decided:   October 31, 2014


Before AGEE and     FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jack Ferranti, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jack     Ferranti,           a    federal          prisoner,       appeals      the

district    court’s       orders:       accepting        the    recommendation         of   the

magistrate       judge    and     denying     relief      on     his    28    U.S.C.    § 2241

(2012) petition; and denying his motion for reconsideration.                                 We

have     reviewed        the     record      and    find        no     reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.      Ferranti       v.        Atkinson,     No.    5:13-cv-03471-TMC            (D.S.C.

Feb. 6 & May 5, 2014).                We deny the motion for a certificate of

appealability and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this    court        and    argument     would       not   aid     the   decisional

process.

                                                                                     AFFIRMED




                                              2